Citation Nr: 1827855	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  12-12 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Evaluation of ischemic heart disease, currented rated as 60 percent from April 18, 2002 to May 21, 2014.

2.  Evaluation of coronary artery disease (CAD) status post coronary artery bypass grafting (CABG), previously rated as ischemic heart disease, currently rated at 60 percent from September 1, 2014.

3.  Entitlement to an effective date prior to April 18, 2002, for the grant of service connection for ischemic heart disease.

4.  Entitlement to an effective date prior to August 22, 2007, for the grant of entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

B. Bodi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1964 to December 1967.  The Veteran received the Combat Infantry Badge, the Parachute Badge, the Bronze Star Medal, the Vietnam Service Medal, and the Vietnam Campaign Medal. 

This matter is before the Board of Veterans Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.   

A May 2011 Board decision dismissed the Veteran's claim for an effective date earlier than August 22, 2007 for the grant of total disability rating based on individual unemployability (TDIU).  

In October 2017, the RO recharacterized the Veteran's ischemic heart disease as CAD status post CABG, and granted a 100 percent rating from May 21, 2014 to September 1, 2014.  However, since this increase did not constitute a full grant of the benefits sought for the entire period on appeal, the higher evaluation claims outside of this total 100 percent rating issue remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993); see also Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  


FINDINGS OF FACT

1.  For the period from April 18, 2002 to May 21, 2014, the Veteran's ischemic heart disease was manifested by a METs level of 4 and a left ventricle ejection fraction of 49 percent.

2.  For the period from September 1, 2014 to the present, the Veteran's CAD Status Post CABG was manifested by a METs level of 5, with dyspnea, fatigue, angina, dizziness, and syncope.

3.  A February 2011 rating decision granted service connection for ischemic heart disease effective April 18, 2002.  

4.  A May 2011 Board decision dismissed the Veteran's claim for an effective date earlier than August 22, 2007 for the grant of total disability rating based on individual unemployability (TDIU).  

5. The Veteran had indicated that he had wished to continue with his earlier effective date claim for a TDIU in light of the grant of service connection for ischemic heart disease.  

6.  The preponderance of the evidence demonstrates that the correct effective date of entitlement to a TDIU is April 25, 2003, the date that the Veteran's service connected disabilities are first shown to prevent the Veteran from obtaining or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for ischemic heart disease from April 18, 2002 to May 21, 2014 have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 4.1, 4.104, 4.3, Diagnostic Code 7099-7005 (2017).  

2.  The criteria for an evaluation in excess of 60 percent for CAD Status Post CABG, currently rated at 60 percent from September 1, 2014 to the present, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 4.1, 4.104, 4.3, Diagnostic Code 7017 (2017).  

3. The criteria for an effective date prior to April 18, 2002, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C. §§ 5110 (2012); 38 C.F.R. § 3.400 (2017).

4.  The criteria for an effective date of April 25, 2003, for the grant of a total disability rating based on individual unemployability have been met.  38 U.S.C.  §§ 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the United States Court of Appeals for Veterans Claims (Court).  38 U.S.C. § 7104 (d)(1) (2012); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Rating of Ischemic Heart Disease

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 
38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 
38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citing 38 U.S.C. §§ 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the disability has significantly changed and a uniform evaluation is not warranted.

By way of an October 2017 rating decision, the Veteran's ischemic heart disease is currently evaluated as CAD status post CABG (previously rated as ischemic heart disease (coronary artery disease, status post multiple myocardial infarctions, status post angioplasties), at 100 percent disabling effective May 21, 2014; and 60 percent is resumed effective September 1, 2014.  Since these increases did not constitute a full grant of the benefits sought for the period from September 1, 2014 to the present, the higher evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran's ischemic heart disease has been evaluated for the period from April 18, 2002 to May 21, 2014 under 38 C.F.R. § 4.104, DC 7099-7005.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and 99.  See 38 C.F.R. § 4.27 (2017).  The hyphenated diagnostic code in this case indicates that an unlisted disease of the heart, under Diagnostic Code 7099, was the service-connected disorder, while the residual condition (to which the Veteran's service-connected disease of the heart is rated by analogy) is ischemic heart disease, which is evaluated under 38 C.F.R. § 4.124a, DC 7005.

Under DC 7005, a 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

From May 21, 2014 to the present, the Veteran's CAD status post CABG, previously rated as ischemic heart disease, is rated as ischemic heart disease, status post CABG, pursuant to 38 C.F.R. § 4.104, DC 7017.  This diagnostic code evaluates coronary artery bypass surgery, and provides that a 100 percent rating is to be assigned for three months following hospital admission for surgery.  Thereafter, a 10 percent rating is assigned when workload greater than 7 metabolic equivalents of task (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, or syncope, or; continuous medication is required.  A 30 percent rating is assigned when workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7017 (2017).

A.  Ischemic Heart Disease, Currently Rated at 60 Percent from April 18, 2002 to May 21, 2014

On June 28, 2002, the Veteran submitted a VA Form 2 1-4138, which indicated that he had suffered from two prior heart attacks.  

Medical treatment reports from St. Elizabeth Medical Center show a diagnosis for acute myocardial infarction dated March 20, 1998 and received on August 2, 2002. The private medical treatment reports also show that on March 20, 1998, the Veteran underwent a coronary artery stent placement in his right coronary artery.  The Veteran was admitted on March 20, 1998, released from the hospital on March 23, 1998, and placed on medication. 

A September 20, 2002 private treatment record from Dayton Cardiology Consultants previously submitted to the Social Security Administration (SSA) shows that the Veteran had a left ventricle ejection fraction of 50 percent.

Ongoing Dayton VA Medical Center (VAMC) outpatient treatment reports show treatment for ischemic heart disease.  A March 2005 VA treatment record shows that the Veteran's left ventricle ejection fraction is greater than or equal to 40 percent, with a 56 percent reading.  A November 2005 VA treatment record shows a left ventricular ejection fraction of 50 percent, and is within normal limits.  A VA treatment record dated July 2009 shows a left ejection fraction of 49 percent.   Other treatment records are substantially the same.

The Veteran was afforded a February 2010 VA examination.  He reported that he was unaware of when his heart condition began.  His current cardiac symptoms were angina, dyspnea and dizziness.  He suffered a myocardial infarction in 1998 and 1999 that he considered to be severe at the time.  He underwent an angioplasty in 1998 and 1999.  He was currently taking medication for treatment of his heart condition.  The VA examiner noted that the Veteran's heart size was normal and rhythm and heart sounds were normal.  Blood pressure readings were lying at 134/86, sitting at 128/74 and standing at 116/70.  There was no evidence of congestive heart failure.  The Veteran's estimated METs level was at 4.  His chest X-rays were abnormal with COPD and an old healed right fifth rib fracture that the VA examiner considered to be mild.  Electrocardiography (ETT) was abnormal, consistent with moderate reversible ischemia of the inferior, inferolateral walls, and evidence of a previous myocardial infarction. 

In its April 2012 Statement of the Case (SOC), the RO increased the evaluation of the Veteran's ischemic heart disease (coronary artery disease, status. post multiple myocardial infarctions, status post angioplasties) from 10 percent disabling to 60 percent disabling effective April 18, 2002.  

An April 2013 VA treatment record shows a clinically normal ejection fraction.  VA treatment records are substantially the same.

An evaluation of 60 percent is assigned if there is more than one episode of acute congestive heart failure in the past year; or workload greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.

A higher evaluation of 100 percent is not warranted because the objective medical evidence does not show the Veteran with had chronic congestive heart failure; or, a METs level of 3 or less; or, a left ventricle ejection fraction of 30 percent (any of which would warrant a 100 percent evaluation).  Generally, a higher evaluation of 100 percent is not warranted unless there is chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  The most probative evidence is the consistent medical records mentioned that do not show any objective findings or diagnosis of chronic congestive heart failure.  Furthermore, as previously stated above, the lowest METs level of record is 4 (VA Examination of February 11, 2010) and his lowest left ventricle ejection fraction of record was 49 percent on July 16, 2009.  The Veteran's current 60 percent evaluation most closely approximates his symptoms and objective medical findings.  Consequently, a rating in excess of 60 percent for this stage is not warranted.

B.  Coronary Artery Disease (CAD) Status Post Coronary Artery Bypass Grafting (CABG), Currently Rated at 60 Percent from September 1, 2014 to the Present

In August 2014, the Veteran was afforded a VA examination.  The VA examiner noted that continuous medication was required.  The Veteran had a workload of greater than seven METs, but not greater than ten METs.  He had fatigue.  His left ventricular ejection fraction was 55 percent.

VA treatment records from Dayton VAMC and the Atrium Medical Center show ongoing treatment for and symptoms of CAD.  The Veteran was admitted into Atrium Medical Center with chest pain on May 21, 2014.  He underwent a double coronary artery bypass surgery.  A private treatment record from August 2014 shows a left ventricular ejection fraction estimated at 60 to 65 percent.

VA assigned a 100 percent evaluation from May 21, 2014 to September 1, 2014 for coronary bypass surgery.  This is the highest schedular evaluation allowed under the law for this condition.  A total evaluation is continued for three months following coronary artery bypass graft.  Thereafter, the Veteran was rated on cardiovascular residuals according to symptomatology.

Beginning September 1, 2014, VA resumed the 60 percent for the Veterans coronary artery disease based on a workload of greater than three METs but not greater than five METs results in dyspnea, fatigue, angina, dizziness, or syncope. Additional symptoms included continuous medication is required and left ventricular ejection fraction of greater than 50 percent.

The Veteran was afforded another VA examination on December 2015.  He reported that he had a heart attack in 1997.  He had a stent placed, but one year later, the stent was blocked.  He then had another stent placed in 1998.  In 2009, the stent was blocked again and replaced.  He reported that the same thing happened in 2013, and then in 2014, he had a CABG.  The Veteran had dyspnea, fatigue, angina, and dizziness.  His METS level was greater than 3 to 5.

In June 2016, a VA addendum to the previous December 2015 VA examiner was obtained and associated with the claims file.  It notes that the METS level was a 5 based off of the interview that was conducted the day of the VA examination.  This correlates with the VA cardiology note on November 24, 2014, where it is noted that his METS is 5.  It is also noted in the VA treatment records that same day that the Veteran has occasional shortness of breath. 

A VA treatment record from the Dayton VAMC dated June 8, 2017, shows that the Veteran reported that his coronary artery disease was stable.  He reported no chest pain, dyspnea, or edema.  He stated that he is very active, and had lost 40 pounds over the last year.  He was monitoring his diet.  He continued to take medication, and was prescribed Plavix, Metoprolol, Lisinopril, and Atorvastatin.  Contemporary VA treatment records are substantially the same.

Here, the most probative objective medical evidence does not suggest that a rating in excess of 60 percent is warranted.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  As demonstrated in the December 2015 VA examination and subsequent June 2016 VA addendum, the Veteran's symptoms most closely approximate his current 60 percent rating.  Such findings are consistent with the contemporary objective medical treatment notes of record.  A higher 100 percent rating is not warranted unless the Veteran has chronic congestive heart failure, or; when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; for left ventricular dysfunction with an ejection fraction of less than 30 percent.  DC 7017 (2017).  The December 2015 VA examination and subsequent addendum do not show that the Veteran's symptomatology reaches the 100 percent level.  In addition, the Board notes that recent VA treatment records show a remarkable improvement in the Veteran's general health, which could suggest that even a 60 percent rating is on the higher limits of his entitlement.  Nevertheless, in deference to the Veteran, the Board will not disturb the rating.  There is no probative evidence to the contrary.  Consequently, the Board finds that a rating in excess of 60 percent for the period from September 1, 2014 to the present is not warranted. 

III.  Earlier Effective Dates

Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C. § 5110 (a)

Subsection (b) provides:

(1) The effective date of an award of disability compensation to a veteran shall be the day following the date of the veteran's discharge or release if application therefor is received within one year from such date of discharge or release. 

(2) (A) The effective date of an award of disability compensation to a veteran who submits an application therefor that sets forth an original claim that is fully-developed (as determined by the Secretary) as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application. 

(B) For purposes of this paragraph, an original claim is an initial claim filed by a veteran for disability compensation. 

38 U.S.C. § 5110 (b).

Subject to the provisions of section 5101 of this title, where compensation, dependency and indemnity compensation, or pension is awarded or increased pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C. § 5110 (g).

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105.

A determination that a prior determination involved CUE involves the following three-prong test:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).

A valid allegation of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Mere disagreement with how the RO evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A decision regarding CUE must be made on the basis of the law and evidence at the time of the decision at issue.  Porter v. Brown, 5 Vet. App. 233 (1993).

There must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.   Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Notably, a determination of CUE must be based upon the record and the law that existed at the time of the prior adjudication in question.  May v. Nicholson, 19 Vet. App. 310, 313 (2005).  Errors that cannot constitute CUE, pursuant to 38 C.F.R. § 20.1403 (d) and (e), include (1) a changed diagnosis, where a "new medical diagnosis . . . 'corrects' an earlier diagnosis considered in a Board decision;" (2) VA's failure to comply with the duty to assist; (3) a "disagreement as to how the facts were weighed;" and (4) a subsequent change in interpretation of the statute or regulation that was applied in the Board decision.  See Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).

A.  Ischemic Heart Disease

The Board notes that ischemic heart disease was added to the list of presumptive diseases due to herbicide exposure in 2010.  See 38 U.S.C. § 3.309 (e) (2017). The Board has considered the Veteran's statements in support of his contention that he is entitled to an earlier effective date for his ischemic heart disease.

The covered herbicide diseases are listed in 38 C.F.R. § 3.309 (e).  See 38 C.F.R. § 3.816 (b)(2). Effective August 31, 2010, ischemic heart disease was added to the list of disorders for which service connection may be granted on a presumptive basis for veterans exposed to Agent Orange during service. Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina). The term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See 38 C.F.R. § 3.309 (e), Note 3; 75 Fed. Reg. 53202.

However, with respect to earlier effective date claims for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has promulgated special rules to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  The regulation, 38 C.F.R. § 3.816 , defines Nehmer class members and sets forth effective date rules for Vietnam veterans that currently have a "covered herbicide disease," or have died from a "covered herbicide disease."  In short, the Nehmer litigation has created an exception to the generally applicable effective date rules contained in 38 U.S.C. § 5110 (g) and 38 C.F.R. § 3.114. 

In pertinent part, a "Nehmer class member" is defined as a Vietnam veteran who has a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1)(i).  According to 38 C.F.R. § 3.816 (b)(2), a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  As noted above, ischemic heart disease, to include coronary artery disease, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53,202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816 , however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include ischemic heart disease.  Id.; see also Garza v. Shinseki, 480 Fed. App. 984, 987 (Fed. Cir. 2012) (specifically associating ischemic heart disease with Nehmer despite the language of 38 C.F.R. § 3.816 ). 

The Nehmer regulation provides for situations where the effective date can be earlier than the date of the liberalizing law, assuming a "Nehmer class member" has been granted compensation from a covered herbicide disease.  Either (1) VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989; or (2) the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease (here August 31, 2010).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816 (c)(1), (c)(2). 

A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816 (c)(1). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease (August 31, 2010), in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded. 38 C.F.R. § 3.816 (c)(2)(i), (ii). 

As to 38 C.F.R. § 3.816 (c)(3), if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service. 

If the requirements of paragraph (c)(1) or (c)(2) listed above are not met, the effective date of the award shall be determined in accordance with liberalizing law and general effective date provisions of 38 C.F.R. §§ 3.114  and 3.400.  See 38 C.F.R. § 3.816 (c)(4). 

In this case, the record reflects that the Veteran served in Vietnam, and the effective date of April 18, 2002, was assigned for ischemic heart disease based on the fact that this was the date the Veteran's claim for service connection of other disabilities was received, which led to the receipt of the first medical evidence showing the veteran with ischemic heart disease.  

Here, the evidence does not show the Veteran with a "claim" for ischemic heart disease under the Nehmer Court Order or under 38 C.F.R. 3.816 prior to April 18, 2002.  The Veteran was initially denied service connection for a heart disability by Rating Decision dated March 24, 2005.  However, the Rating Decision dated February 24, 2011, granted service connection for the Veteran's ischemic heart disease with an effective date of April 18, 2002, pursuant to the Veteran being exposed to herbicides during service in Vietnam, and ischemic heart disease becoming an herbicide presumptive disability on August 31, 2010.  The effective date of April 18, 2002, was assigned following the guidelines above regarding effective dates for presumptive herbicide disabilities established by the Court Order in Nehmer v. The Department of Veterans Affairs and 38 CFR 3.816.  In addition, the Board notes that the effective date of April 18, 2002 was assigned based on the fact that this was the date when the Veteran's claim for service connection of other disabilities was received.  This led to the receipt of the first medical evidence showing the Veteran with ischemic heart disease (i.e., treatment reports from St. Elizabeth Hospital received August 2, 2002), pursuant to the Court Order in Nehmer v. The Department of Veterans Affairs and 38 C.F.R. 3.816, which effectively amended the Veteran's claim of April 18, 2002, to include a claim for ischemic heart disease.  The Board has considered the Veteran's contentions, but is bound by the aforementioned laws and regulations, and is already liberally construing his April 18, 2002 claim to include ischemic heart disease.  Consequently, entitlement to an effective date prior to April 18, 2002, for the grant of service connection for ischemic heart disease (coronary artery disease, status post multiple myocardial infarctions, status post angioplasties) is denied, because the objective evidence of record does not show the Veteran with a "claim" for ischemic heart disease under the Nehmer Court Order or under 38 CFR 3.816, prior to April 18, 2002.  

B.  TDIU

i.  Law and Regulations

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529
(1993).  

Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2006); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, in circumstances where the scheduler rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

In a related provision, 38 C.F.R. § 4.16 (b) allows for a Veteran who does not meet the threshold requirements for the assignment of a total rating based on individual unemployability, but who is otherwise deemed by the Director of Compensation & Pension Services to be unable to secure and follow a substantially gainful occupation by reason of a service-connected disability or disabilities, to be rated totally disabled.

As provided for in 38 C.F.R. § 4.16 (b), total disability ratings for compensation may be assigned on an extra-schedular basis when the schedular percentage threshold requirements set out in § 4.16(a) is not met.  

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.   The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage"). See Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

In the present case, service connection has been granted for PTSD at 30 percent from April 18, 2002, 50 percent from November 2, 2004, 70 percent from August 22, 2007, and 100 percent from October 15, 2014; CAD status post CABG, previously rated as ischemic heart disease, at 60 percent from April 18, 2002, 100 percent from May 21, 2014, and 60 percent from September 1, 2014; diabetes mellitus type 2 associated with Agent Orange exposure at 10 percent from April 27, 2004 and 20 percent from August 22, 2007, peripheral neuropathy of the left and right lower extremities associated with diabetes type 2 at 20 percent from March 21, 2014, peripheral neuropathy of the right and left lower extremities, sciatic nerve at 20 percent from March 21, 2014, tinnitus at 10 percent from June 30, 2008, peripheral neuropathy of the right and left lower extremities, femoral nerve, at 10 percent from March 21, 2014, painful sternotomy scar at 10 percent from May 28, 2014, bilateral hearing loss at 0 percent from April 18, 2002, malaria at 0 percent since April 18, 2002, and residual surgical scars at 0 percent from May 28, 2014.  The combined ratings are 70 percent from April 18, 2002, 80 percent April 27, 2004, 90 percent from August 22, 2007, 100 percent from March 21, 2014.  Individual Unemployability was granted from July 22, 2007 to March 21, 201

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
 
The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator.  

ii.  History

By way of background, entitlement to individual unemployability was originally granted effective August 22, 2007, the date the Veteran first met the schedular percentage requirements based on his service connected post traumatic stress disorder; and because it was determined that the level of occupational and social impairment caused by the Veteran's post traumatic stress disorder precluded him from securing and maintaining full-time gainful employment as of this date.  

A February 2011 rating decision granted service connection for ischemic heart disease, evaluated in relevant part at 60 percent from April 18, 2002 to March 21, 2014 (initially evaluated at 10 percent from April 18, 2002, and 60 percent from July 16, 2009).  

A May 2011 Board decision dismissed the Veteran's claim for an effective date earlier than August 22, 2007 for the grant of total disability rating based on individual unemployability (TDIU).  The dismissal cited a statement received on January 18, 2011, in which the Veteran clearly stated that he wished to withdraw his appeal of the issue of entitlement to an earlier effective date for TDIU.  The Board also noted that a March 2011 statement asking to send the claim for an earlier effective date for TDIU to the Board is more than a year removed from the August 2008 rating decision, and is not considered a timely Notice of Disagreement (NOD) to that rating decision.  The Board explained that in this case, the rating decision on appeal was issued in August 2008, the Veteran had filed a NOD that same month and a Statement of the Case (SOC) had been issued in May 2009.  While the Veteran attempted to recant his withdrawal in March 2011, indicating that he desired for his earlier effective date for TDIU appeal to be forwarded to the Board, the Board previously found that the withdrawal had already become effective when received by the agency of original jurisdiction.  38 C.F.R. § 20.204(b)(3).  

The Veteran contends that in light of his explicit written request and the grant of service connection for ischemic heart disease, individual unemployability should have simultaneously been granted from April 25, 2003.  This is the date following his last date of full-time gainful employment.  The Veteran points out that he now meets the schedular percentage criteria from this date.  He asserts that the preponderance of the evidence shows that he was unemployable as of this date, in part because of his service-connected ischemic heart disease.

iii.  Analysis

As an initial consideration, the Board notes that in Rudd v. Nicholson, the Court held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed VA decision.  20 Vet. App. 296, 299-300 (2006).  With respect to a final VA decision assigning an effective date for service connection, "because the proper effective date for an award based on a claim to reopen can be no earlier than the date on which the claim was received, 38 U.S.C. § 5110(a), only a request for revision based on clear and unmistakable error [CUE] could result in the assignment of [an] earlier effective [date]."  Id. at 299.  As noted, the Board dismissed the previous claim for an earlier effective date in May 2011.  Normally, a subsequent freestanding claim would not be permissible under Rudd.  

The Board finds that the present case is distinguishable from Rudd, however, because service connection was established for ischemic heart disease by the February 2011 rating decision, and the Veteran subsequently appealed the effective date and rating assigned therein.  Thus, the Board finds that a new claim for an earlier effective date for TDIU arose as part and parcel of that appeal.  Under these circumstances, the Board finds that it is permissible for the Veteran to again seek an earlier effective date for the grant of TDIU.  A review of the factual history supports this.

The Veteran's August 5, 2003 Application for Increased Compensation for Unemployability shows that he was last employed on April 25, 2003.  

As previously stated, entitlement to individual unemployability was granted effective August 22, 2007, the date the Veteran first met the above schedular percentage requirements based on his service connected post traumatic stress disorder; and because it was determined that the level of occupational and social impairment caused by the Veteran's post traumatic stress disorder precluded him from securing and maintaining full-time gainful employment as of this date.  

A February 24, 2011 rating decision granted service connection for ischemic heart disease effective April 18, 2002.

In his October 26, 2012 Statement in Support of Claim, the Veteran makes several assertions regarding his renewed attempt to challenge the effective date of his TDIU Claim.  He argues:

Employers consider medical history as part of a pre-employment decision to hire. The possibility of lost productive time due to an existing medical condition and the fact, that [the Veteran] was discharged from previous employments due to PTSD speaks for itself. This is not a fight about which disability was the reason for unemployability. This is about the correct decision in the application of regulation 38 C.F.R. § 4.16(a).  

Here, given the February 2011 grant of service connection for ischemic heart disease, an earlier effective date for the grant of TDIU is warranted.  The Veteran contends that individual unemployability should have been granted effective April 25, 2003.  He asserts that he now meets the schedular percentage criteria from this date, and was unemployable as of this date in part because of his service-connected ischemic heart disease.  The Board finds this argument to be persuasive.  The correct effective date is April 25, 2003, the date the Veteran's Application for Increased Compensation Based on Unemployability shows that he was unemployable.  The Veteran has consistently alleged this date of unemployability, and the probative medical evidence also suggests it is the first date he became unable to maintain substantially gainful employment due to his service connected disabilities.  Consequently, a TDIU is warranted effective April 25, 2003.

IV.  Additional Considerations

While the Board acknowledges the Veteran's sincere belief that he is entitled to in increased rating for ischemic heart disease and an earlier effective date, his ratings are currently contemplated by the rating schedule.  In addition, the most probative evidence is the contemporaneous objective evidence of record, and the Board is bound by the aforementioned statutes concerning his claims.  The Board thanks the Veteran for his service in the United States Army in the Republic of Vietnam from December 1964 to December 1967, but ultimately finds against his claims.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching these conclusions, the Board finds that the preponderance of the evidence is against these claims.  As such, the benefit of the doubt rule is not for application, and the claims must be denied.  38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









(Continued on next page)

ORDER
	
A rating in excess of 60 percent for ischemic heart disease from April 18, 2002 is denied.

A rating in excess of 60 percent for CAD status post CABG from September 1, 2014 to the present is denied.

An effective date prior to April 18, 2002, for the grant of service connection for ischemic heart disease is denied.

Entitlement to an effective date of April 25, 2003 for the grant of entitlement to a total disability rating based on individual unemployability (TDIU) is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


